DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a 371 of PCT/GB2018/052994 that was filed on October 17, 2018.
A preliminary amendment was received from the applicant on April 23, 2020.
Claims 1-27 have been cancelled.
Claims 28-47 have been added.

Drawings
The drawings were received on April 23, 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39, 42 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 39 recites the broad recitation “the second height is at least 125% of the first height”, and the claim also recites “and is more preferably at least 150% of the first height” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 42 recites the broad recitation “at least one of the sheets of material from which the barrier is formed may be arranged to adopt a flat or substantially flat configuration without damaging the sheet”, and the claim also recites “and preferably wherein all of the sheets…” which is the narrower statement of range/limitation.
Claim 43 recites the broad recitation “has score lines or other features formed therein to cause the sheet to bend”, and the claim also recites “preferentially at one or more predetermined locations” which is the narrower statement of the range/limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-35 and 37-47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boviall et al. (US 10,012,479).
Boviall et al. discloses the same barrier as claimed, as shown in Figures 1-13C, which is installed on an upright structure or railing, defined as Part #1, as shown in Figure 1, said barrier being comprised of one or more flexible sheets of material each with a front surface and a rear surface which both lie on the same side of said upright structure, as shown in Figure 1, said front and rear surfaces being connected to each other, as shown in Figures 9-10, where said barrier rises to a second height above a first height of said upright structure, as shown in Figure 1, and where said front and rear surfaces are substantially smooth and do not significantly protrude in a direction that is perpendicular to the plane of said upright structure, as shown in Figure 1.  Said front surface of said barrier is attached to said upright structure by means of panel connectors, defined as Part #6, as shown in Figure 1.  Said front and rear surfaces of said barrier terminate at a free end that is disposed at said second height, as shown in Figure 1.  A plurality of support elements, each defined as Part #4, are attached to said upright structure by said panel connectors and provide support to said barrier, as shown 
Boviall et al. also discloses the same method of installing a barrier on an upright structure, as shown in Figures 1-13C, said method being comprised of the steps of providing a barrier with front and rear surfaces that are connected to each other, as shown in Figure 1, and attaching said barrier to an upright structure or railing, defined as Part #1.  Said barrier can also be removed from said upright structure, as shown in Figure 10, and an alternative barrier which protrudes more on one side of said upright structure than on the other can be attached to said upright structure, as shown in  Figure 13.  Said barrier is further comprised of one or more flexible sheets of material which have a substantially flat configuration, as shown in Figure 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Boviall et al. in view of Chion (US 3,193,228).
Boviall et al., as set forth above, discloses all of the features claimed except for the use of an upright structure or railing in the form of a guard rail that is disposed on a deck of a vessel.
Chion discloses a railing assembly, as shown in Figures 1-11, that is comprised of an upright structure or railing in the form of a guard rail that is disposed on a deck, defined as Part #10, of a boat, defined as Part #12, as shown in Figure 1.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize an upright structure or railing on a deck of a boat, as taught by Chion, in combination with the barrier as disclosed by Boviall et al. for the purpose of providing a barrier for attachment to a deck railing of a boat so as to provide ballistic protection to the crew of said boat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571)272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


May 10, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617